PER CURIAM.
This appeal was heard on the record, briefs and oral argument of .respective counsel; and it appearing, that the findings of the Tax Court on the issue of reasonable compensation are supported by the evidence and are not clearly erroneous; and that such findings do not disregard any uncontradicted testimony of impartial witnesses for the petitioner, such as was the basis for the rulings of this Court in Capital-Barg Dry Cleaning Co. v. Commissioner, 131 F.2d 712, in Wright-Bernet, Inc., v. Commissioner, 172 F.Zd 343, and in Roth Office Equipment Co. v. Gallagher, Commissioner, 172 F.2d 452; see Canal Navigation & Trading Co. v. Commissioner, 5 Cir., 168 F.2d 512; it is ordered that the judgment of the Tax Court be and is affirmed.